Citation Nr: 1639302	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left leg condition with chronic numbness, and if so, whether service connection is warranted.   

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a low back condition, and if so, whether service connection is warranted.
 
3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for right foot pes planus. 

4.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for left foot pes planus. 

5.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for migraine headaches. 

6.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right shin condition. 

7.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left shin condition. 


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2000 to September 2004.  She also had various periods of service in the Nevada Air National Guard from September 2004 to February 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the appeal was subsequently transferred to the RO in Winston-Salem, North Carolina.  


In June 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the record was held open for 30 days to allow submission of additional evidence.  The Veteran subsequently submitted additional evidence-private treatment records from Duke Health-with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  The Board may properly consider such evidence.   

The Board further notes that additional evidence, to include VA treatment records through September 2015, various private treatment records, service treatment records, and military personnel records, was added to the record after the issuance of an April 2013 statement of the case.  As for the service treatment records and military personnel records, they are duplicative of those that had been previously considered by the AOJ and hence require no such waiver.  As for the various private treatment records, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then the new evidence is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in June 2013 and AOJ consideration of this evidence has not been explicitly requested.  Therefore, a waiver of this additional evidence is not necessary and the Board may properly consider the private treatment records submitted by the Veteran.  With respect to the VA treatment records through September 2015, as the Veteran's petition to reopen service connection claims for a left leg condition and a lower back condition are being granted herein, no prejudice results to the Veteran due to the Board's consideration of this evidence for the limited purpose of reopening these claims and issuing a comprehensive and thorough remand.  As for the remaining claims decided herein, these VA treatment records are not relevant to those issues, and a waiver is not required in that regard.  See 38 C.F.R. § 20.1304 (c) (2015).  

The Board notes that in a June 2015 rating decision, the RO denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.  In an October 2015 rating decision, the RO denied entitlement to service connection for lichen planopilaris.  The Veteran submitted timely notices of disagreement as to each claim.  The RO has acknowledged receipt of the notices of disagreement and the Veteran's initiation of the appeals.  As it is clear that the RO is still developing these claims, they are not before the Board at this time.

The issues of entitlement to service connection for a left leg condition with chronic numbness and entitlement to service connection for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a final March 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a left leg condition with chronic numbness, low back condition, right foot pes planus, left foot pes planus, migraine headaches, right shin condition, and left shin condition.  

2.  Evidence associated with the record since the final March 2009 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left leg condition with chronic numbness and a low back condition.  

3.  Evidence added to the record since the final March 2009 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right foot pes planus, left foot pes planus, migraine headaches, right shin condition, and left shin condition. 

CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the Veteran's claims of entitlement to service connection for a left leg condition with chronic numbness, low back condition, right foot pes planus, left foot pes planus, migraine headaches, right shin condition, and left shin condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left leg condition with chronic numbness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.  

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right foot pes planus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left foot pes planus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for migraine headaches. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right shin condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left shin condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or her representative.  

II.  New and Material Evidence

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In August 2008, the Veteran originally filed service connection claims for a left leg condition with chronic numbness, a low back condition, bilateral pes planus, and migraine headaches.  Service connection claims for right and left shin conditions were subsequently added in September 2008.  These service connection claims were then denied in a March 2009 rating decision by the RO in Reno, Nevada.  

The Veteran filed a timely notice of disagreement in response to the March 2009 rating decision's denial, but did not perfect an appeal after the RO issued a December 2009 statement of the case.  Therefore, the March 2009 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).   

The Board has considered the applicability of 38 C.F.R. § 3.156(b).   In this regard, The Board is cognizant that additional service treatment records, to include a July 2000 enlistment examination report, were received in November 2009 after the March 2009 rating decision was issued.  However, these claims were subsequently readjudicated by the RO considering the additional service treatment records in the December 2009 statement of the case, and the Veteran did not perfect an appeal after the readjudication.  But cf.  Beraud v. McDonald, 766 F.3d 1402, 1405-06, 1406 n.1. (Fed. Cir. 2014) (finding that a claim remains pending under 38 C.F.R. §3.156(b) when a veteran had identified additional service medical records prior to the expiration of the appeal period, and there is no indication that the "missing service medical records were ever considered for any purpose" in a subsequent adjudication).  Therefore, the March 2009 rating decision is final, and new and material evidence is required to reopen the service connection claims in the instant case.  

Left Leg and Low Back Conditions

The evidence of record at that time of the last final decision (i.e. March 2009) included service treatment records for active duty and National Guard service periods, military personnel records, and a September 2008 statement from the Veteran.  The RO denied service connection for left leg and low back conditions based on its determination that there was no medical evidence of current disability.   Specifically, the RO noted that while there was evidence of in-service treatment for the left leg, to include an October 2002 service treatment record, there was no evidence of current left leg disability.  As for the low back, the RO concluded that while the service treatment records reflected complaints and diagnoses relevant to the low back, there was no medical evidence of current low back disability.  

Evidence pertaining to the Veteran's claimed left leg and low back disabilities since the last final rating decision includes VA treatment records dated through September 2015, various private treatment records, a buddy statement from I.B. received in July 2014 as to left leg and low back symptoms during service, an April 2011 VA examination for the left leg, a February 2013 Disability Benefits Questionnaire (DBQ) Spine examination report, and the Veteran's testimony during the June 2016 hearing.  Notably, a July 2013 private treatment record from Dr. A.E.B. from Duke Medicine notes an assessment of lateral left thigh numbness and that such was "[c]hronic for over 10 years," although the private physician noted that he was "unsure of etiology . . . ."  A June 2016 private treatment note from Dr. A.N. indicates that the private physician's "[m]ain concern is left leg pain related to her diagnosis of meralgia paresthetica."  Relevant to the low back claim, the April 2011 VA examination report notes a diagnosis of mild L5-S1 disc disease.  A March 2015 VA emergency department discharge note indicates a discharge diagnosis of back pain.  An April 2015 VA treatment note reflects an assessment of chronic low back pain.  Further, a June 2015 VA treatment note notes chronic low back pain in the Veteran's problem list.  

The current diagnoses relevant to the claimed left leg and low back conditions as noted in the above-cited treatment records, to include the June 2016 private treatment record (noting a diagnosis of meralgia paresthetica) and the April 2011 VA examination report (noting a diagnosis of mild L5-S1 disc disease), relate to an established fact necessary to prove the claims.  In this regard, the Board notes that the Veteran's claims for left leg and low back conditions were previously denied, in part, as the record failed to show evidence of a current disability.  Therefore, the Board finds that the evidence received since the March 2009 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims of service connection for left leg and low back conditions.  See 38 C.F.R. § 3.156(a).  As such, the evidence is both new and material, and the Board finds that the reopening of these claims is warranted.


Bilateral Shin Condition, Migraine Headaches, and Bilateral Pes Planus

As noted, the evidence of record at that time of the last final decision (i.e. March 2009) included service treatment records for active duty and National Guard service periods, military personnel records, and the September 2008 statement from the Veteran.  The RO denied service connection for a bilateral shin condition, migraine headaches, and bilateral pes planus based on its determination that there was no evidence of current disability and that there were no complaints, treatments, or diagnoses referable to the claimed conditions during service.   

Evidence received since the last final rating decision (i.e. March 2009 rating decision) consists of VA treatment records dated through September 2015, various private treatment records, and the Veteran's testimony during the June 2016 hearing.  As for the bilateral pes planus claim, such records contain a November 2013 private treatment record from Duke Medicine providing an assessment of right foot numbness, "[s]uspicious of plantar fasciitis," but they do not include an etiological opinion.   As for the migraine headaches claim, the Veteran has continued to contend that her headaches are a result of inhaling "fumes from the JP eight" on the flight line during her service.   See June 2016 Hearing Tr. at 13.  As for the bilateral shin condition claim, the evidence does not contain a diagnosis or an etiology opinion referable to that claim.  

As for the claim of service connection for bilateral pes planus, the Board notes that the Veteran's July 2000 enlistment examination report reveals a finding of mild pes planus, but that none of the evidence received after the last final rating decision (i.e. March 2009 rating decision) pertains to whether the pre-service mild bilateral pes planus was aggravated by service.  While the November 2013 private treatment record provides an assessment of right foot numbness, "[s]uspicious of plantar fasciitis," that evidence does not address whether the disability increased in severity during service (i.e. was aggravated).  As such evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim for bilateral pes planus, i.e. that the pre-service disability was aggravated by service, the claim cannot be reopened at this time, and the Veteran's appeal must be denied.   
As for the claim of service connection for migraine headaches, the Board finds that the evidence received since the last final rating decision is cumulative or redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the claim.  As noted, the Veteran's testimony that her claimed migraine headaches is due to inhaling fumes from jet fuel during service is duplicative of her contentions that were previously of record at the time of the March 2009 rating decision.  See September 2008 statement from the Veteran.   As such, the claim cannot be reopened at this time, and the Veteran's appeal must be denied.   

As for the claim of service connection for a bilateral shin condition, the Board finds that the evidence received since the March 2009 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral shin condition.  In this regard, the Veteran simply continues her general contention that her claimed condition is the result of her service, which is duplicative of her contentions that were previously of record at the time of the March 2009 rating decision.  Consequently, new and material evidence has not been received to reopen the claim, and the Veteran's appeal must be denied.   


ORDER

New and material evidence having been received, the claim for service connection for a left leg condition with chronic numbness is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a low back condition is reopened; the appeal is granted to this extent only.

New and material evidence not having been received, the claim for service connection for right foot pes planus is not reopened; the appeal is denied.

New and material evidence not having been received, the claim for service connection for left foot pes planus is not reopened; the appeal is denied.

New and material evidence not having been received, the claim for service connection for migraine headaches is not reopened; the appeal is denied.

New and material evidence not having been received, the claim for service connection for a right shin condition is not reopened; the appeal is denied.

New and material evidence not having been received, the claim for service connection for a left shin condition is not reopened; the appeal is denied.


REMAND

With regard to the reopened claim of service connection for a left leg condition with chronic numbness, a July 2000 enlistment examination report documents a normal finding as to the lower extremities other than feet.  An October 2002 service treatment note indicates that the Veteran "does have numbness along left upper thigh."  A June 2004 report of medical assessment conducted during service notes the Veteran's report of "loss of some feeling in left upper thigh." Post-service, the July 2013 private treatment record from Dr. A.E.B. from Duke Medicine notes an assessment of lateral left thigh numbness and that such was "[c]hronic for over 10 years."  Further, the June 2016 private treatment note from Dr. A.N. reflects a diagnosis of meralgia paresthetica related to her left leg pain.  The Veteran underwent a VA examination for her claimed left leg condition in April 2011.  The April 2011 examiner provided a negative opinion as to the Veteran's "subjective complaint of numbness" in the left leg, but did not address the diagnosis of left leg meralgia paresthetica contained in the June 2016 private treatment record.   Accordingly, this matter is remanded for an addendum opinion addressing all of the Veteran's diagnosed left leg conditions and pertinent service treatment records.      
 	
With regard to the reopened claim of service connection for a low back condition, a July 2000 enlistment examination report documents a normal finding as to the spine.  An October 2002 service treatment record documents an assessment of the Veteran's low back pain and notes the Veteran's complaint of low back pain for the past two weeks.  The pain was described to be radiating and constant at this time.  A November 2002 service treatment record notes that the Veteran underwent a physical therapy session for her lower back pain and that the Veteran reported the onset of her low back pain "beginning in early September."  Another November 2002 service treatment record notes a diagnosis of "lumbar strain/mechanical LBP." Furthermore, a January 2003 service treatment record notes a diagnosis of lumbago.  
In February 2013, the Veteran underwent a DBQ examination for the spine, but the February 2013 DBQ examiner did not discuss these cited service treatment records, which suggests to the Board that the February 2013 opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, this matter is remanded for an addendum opinion addressing the relevant service treatment records.   

The Board notes that the Veteran's separation examination record for her active duty service is not associated with the claims file.  Given the need to remand for addendum opinions, the AOJ should make an attempt to obtain the Veteran's separation examination report and if it is not available, the AOJ should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable.  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that she identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to her claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2. Make an attempt to obtain any outstanding service treatment records, specifically the Veteran's separation examination report.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Arrange for the April 2011 VA examiner to provide an addendum opinion.  Any additional VA in-person examination is left to the discretion of the VA examiner.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:
(A) The examiner should identify current left leg condition(s), to include meralgia paresthetica.  See June 2016 private treatment record from Dr. A.N.      

(B) For each currently diagnosed left leg condition, the examiner should render an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's service. 

In rendering his or her opinion as to the above question, the examiner is asked to specifically consider the following evidence: 

1) An October 2002 service treatment note indicating that the Veteran "does have numbness along left upper thigh"; 2) a June 2004 report of medical assessment conducted during service noting the Veteran's report of "loss of some feeling in left upper thigh"; 3) a July 2013 private treatment record from Dr. A.E.B. from Duke Medicine providing  an assessment of lateral left thigh numbness and noting that such was "[c]hronic for over 10 years"; 4) a June 2016 private treatment note from Dr. A.N. reflecting a diagnosis of meralgia paresthetica related to the Veteran's left leg pain.  

The examiner should also consider any allegations of continuity of symptomatology.  

The rationale for all opinions offered should be provided. 

4.  Arrange for the February 2013 DBQ examiner to provide an addendum opinion.  Any additional VA in-person examination is left to the discretion of the VA examiner.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:
(A) The examiner should identify current low back condition(s).   

(B) For each currently diagnosed low back condition, the examiner should render an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's service. 

In rendering his or her opinion as to the above question, the examiner is asked to specifically consider the following evidence: 

1)  The Veteran's October 2002 service treatment record containing an assessment of her low back pain and noting the Veteran's complaint of low back pain for the past two weeks; 2) a November 2002 service treatment record noting that the Veteran underwent a physical therapy session for her lower back pain and her reported onset of the low back pain; 3) another November 2002 service treatment record noting a diagnosis of "lumbar strain/mechanical LBP"; 4) a January 2003 service treatment record reflecting a diagnosis of lumbago.   

The examiner should also consider any allegations of continuity of symptomatology.  

The rationale for all opinions offered should be provided. 

5.  Readjudicate the appeal. 

(CONTINUED ON NEXT PAGE)






The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


